DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection: claim 1 has chromatography column, where as claim 3 has chromatographic column. Suggest consistency of claim terms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The use of the term “preferably” makes the claim indefinite. The corresponding ranges are range within ranges – also indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims  of copending Application No. 16/337780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite all the elements recited in the instant claims, albeit some differences in the order of claiming.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments are not persuasive – reference claims recite same elements.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 102(a1) and anticipated by, or in the alternative, under 35 S.S.C. 103 as being unpatentable over Dourdeville et al (US 2014/0014585), with further evidence from applicant’s disclosure of prior knowledge and Falkenby et al, Journal of Proteome research, 2014, 13, 6169-6175.
Claims 1 and 5 are independent. All claims are directed to an apparatus – a chromatography system. Therefore, at the outset, the examiner observes that the flow rates and the pressures, etc., factors pertaining to the operation of the system, are not patentable limitations in the apparatus claims, as long as the reference system is capable of handling these factors. 

    PNG
    media_image1.png
    744
    1156
    media_image1.png
    Greyscale
 
Claim 1: Dourdeville clearly anticipates claim 1 as seen in the figures 1-4, fig. 4 copied herein with annotations. Control unit – see [0037]. First column, first fluid pumps [0072], holding loops 53 (fig. 1), holding loops (traps 35), and [0081], second fluid pumps 515 [0089] and [0091], switch valves (figures 6, [0103] and [0121]), and high-pressure pumps (BSM#2) [0093] and [0098] are annotated in fig. 4. Flow and pressures are operation details as explained above, but Dourdeville does teach flow rates, vacuum and pressures in [0036], [0044], [0089], [0128], [0077] – explaining volumes to be few microliters. Also Dourdeville is capable of such operations, unless otherwise shown. Dourdeville teaches in [0006] and elsewhere that their invention provides interfacing between LC and analysis such as MS. Their invention “provides for the separation, handling, and focusing one or more analytes while interfacing between the chromatographic separation and analysis of a sample.”
Regarding claims 5 and 7, the added elements such as recipient socket, disposable cartridge (which are pipette tips) and their connecting conduits. Dourdeville does not teach pipette tip cartridges, etc., but then applicant does disclose that they are known in the art in page 3 of the specification. Thus these added elements are unpatentable.
Claims 2 and 6: relative sizes: while Dourdeville is silent on the sizes of the columns, the sizes of the columns would only be a matter of designing for the process needs and would have been obvious to one of ordinary skill. See MPEP 2144.04 regarding relative sizes. The cartridge in the claim is pipette tip, which is a standard item. Chromatographic columns are of very small size and volume – microliters [0045].
Claims 3, 4, 8 and 9: Sorbent and reverse phase materials: while Dourdeville does not teach the claimed sorbents, they are well-known and one of ordinary skill in the art would be capable of selecting the appropriate sorbent for chromatography. Further evidence of obviousness of these elements can be seen from Falkenby:
Applicant discloses that Falkenby teaches the advantages of using pipette tips with immobilized sorbent for use as disposable chromatography trapping columns spec. @ P3) and additional details of sizes, etc. It would also have been obvious to one of ordinary skill to combine the teaching of Falkenby with that of Dourdeville to improve the sampling capacity of Dourdeville.in further enhancing the interfacing capability of Dourdeville.
The Falkenby SPELC (same as that of applicant’s) system, figure 1, is copied herein. It teaches the structure of claims 1 and 5 substantially as claimed. It has a pipette socket to hold the pipette to receive the solvent S from pump S, which is clear from the picture. Sample from the pipette is transferred to the autosampler (valve) and to the chromatography column (spray column) for separation using high pressure pumps A and B, followed by MS analysis. Associated conduits are visible in the figure. A control unit is implied as evidenced by autosampler, timing of valves. Nonetheless, automating a manual operation is unpatentable: MPEP 2144.04.

    PNG
    media_image2.png
    437
    734
    media_image2.png
    Greyscale

Falkenby system: The 2 x 96 StageTips is a C18 column. The spray column for analysis is also a C18 column. 
	The pressures and the flow rates match or fall within the ranges claimed, as is clearly seen in the reference. Moreover, such details are not patentable in the apparatus claims.
	Diameter of the chromatography column is 50 microns. The relative sizes of the pipette tip column and the chromatography column would depend on the loading, flow rate, etc., and would be within the skill level of one of ordinary skill in the art to design. 
	The operational details and control functions in claims 10-13 are not patentable in apparatus claims. The controller in Dourdeveille is capable of such functions.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777